    Case: 1:20-cv-00570 Document #: 12 Filed: 01/27/20 Page 1 of 3 PageID #:384




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


DISH NETWORK L.L.C.,
                       Plaintiff,                        No. 20-cv-570
       v.
                                                         Hon. Steven C. Seeger
COX MEDIA GROUP, LLC, APOLLO
GLOBAL MANAGEMENT, LLC, APOLLO
INVESTMENT FUND IX, L.P., TERRIER
MEDIA BUYER, INC., NBI HOLDINGS,
LLC, BRYSON BROADCAST HOLDINGS,
LLC, NORTHWEST BROADCASTING, L.P.,
NORTHWEST BROADCASTING, INC.,
CAMELOT MEDIA BUYER, INC., and
CAMELOT MEDIA HOLDINGS, LLC,
                       Defendants.


            DEFENDANT TERRIER MEDIA BUYER, INC.’S FEDERAL RULE
               OF CIVIL PROCEDURE 7.1 CORPORATE DISCLOSURE
              AND LOCAL RULE 3.2 NOTIFICATION AS TO AFFILIATES

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, Defendant Terrier

Media Buyer, Inc. states that:

       1.      It is 100% owned by Terrier Medial Holdings II, Inc., which is privately held.

       2.      It has no publicly held affiliates.


Dated: January 27, 2020                              Respectfully submitted,

                                                     /s/ John M. Skakun III
                                                     Scott Lassar (No. 1586270)
                                                     Bruce R. Braun (No. 6206628)
                                                     Hille R. Sheppard (No. 6226077)
                                                     John M. Skakun III (No. 6297636)
                                                     SIDLEY AUSTIN LLP
                                                     One South Dearborn
                                                     Chicago, IL 60603
                                                     Telephone: (312) 853-7000
                                                     Facsimile: (312) 853-7036


                                                     1
Case: 1:20-cv-00570 Document #: 12 Filed: 01/27/20 Page 2 of 3 PageID #:385




                                      slassar@sidley.com
                                      bbraun@sidley.com
                                      hsheppard@sidley.com
                                      jskakun@sidley.com

                                      Counsel for Defendants (other than Cox Media
                                      Group, LLC)




                                    2
    Case: 1:20-cv-00570 Document #: 12 Filed: 01/27/20 Page 3 of 3 PageID #:386




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2020, I caused the foregoing to be electronically filed

using the CM/ECF system, which will send notice of this filing to all counsel of record.

                                                 /s/ John M. Skakun III
                                                 John M. Skakun III (No. 6297636)
                                                 SIDLEY AUSTIN LLP
                                                 One South Dearborn Street
                                                 Chicago, IL 60603
                                                 (312) 853-7000
                                                 jskakun@sidley.com

                                                 Counsel for Defendants (other than Cox Media
                                                 Group, LLC)
